1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JARROD GORDON,                                  )   Case No.: 1:18-cv-01223-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S REQUEST
13          v.                                           FOR ENTRY OF DEFAULT AGAINST
                                                     )   DEFENDANT KEY YANG
14                                                   )
     SHELIA MARQUEZ, et al.,
                                                     )   [ECF No. 26]
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Jarrod Gordon is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion for entry of default against Defendant Key
21   Yang, filed February 11, 2019. Plaintiff contends that despite service by the United States Marshal,
22   Defendant Key Yang has not filed any type of response and is therefore in default.
23          Rule 55(a) of the Federal Rules of Civil Procedure requires the Clerk of the Court to enter
24   default “when a party against whom a judgment for affirmative relief is sought has failed to plead or
25   otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a).
26   ///
27   ///
28   ///
                                                         1
1              Plaintiff is mistaken; Defendant Yang filed a timely answer on February 7, 2019. (ECF No.

2    25.) Defendant Yang waived served on January 17, 2019, and timely filed a response within twenty-

3    one days thereafter, i.e., February 7, 2019. Accordingly, Plaintiff’s request for entry of default is

4    denied.

5
6    IT IS SO ORDERED.

7    Dated:      February 12, 2019
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
